DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/10/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-20 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 10/26/2021 and 5/10/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings were received on 5/17/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. US 20200305191.

As to claim 1:
Moon et al. discloses:
A user equipment (UE) for frame-based equipment (FBE) operation in an unlicensed band, the UE comprising: 
a processor; and a memory coupled to the processor, wherein the memory stores a computer-executable program that when executed by the processor, causes the processor to: 
receive, from a base station (BS), a first parameter indicating a first periodicity of a fixed frame period (FFP) used when the BS acts as an initiating device for the FBE operation; and 
(“The base station may transmit configuration information for the LBT operation to the terminal. The configuration information for the LBT operation may be transmitted through higher layer signaling (e.g., RRC signaling, SIB, SIB1). The configuration information for the LBT operation may include information indicating the LBT operation scheme (e.g., LBE operation scheme or FBE operation scheme) performed in the terminal. The terminal may receive the configuration information for the LBT operation from the base station. When the FBE operation scheme is used, the configuration information for the LBT operation may further include information about the FFP (e.g., FFP or length of FFP). The terminal may determine a location of each FFP, a location of the COT constituting each FFP, and/or a location of the idle period constituting each FFP in the time domain based on the configuration information of the LBT operation (e.g., information about the FFP) and predefined rules. The FFP performed (or initiated) by the base station may be distinguished from the FFP performed (or initiated) by the terminal. The terminal may receive information about the FFP performed by the base station from the base station. At the same time or separately, the terminal may receive information about the FFP performed by the terminal from the base station.”; Moon et al.; 0116)
(“Meanwhile, a communication node (e.g., the base station, the terminal) performing the LBT operation in unlicensed bands may be classified into ... a frame-based equipment (FBE).”; Moon et al.; 0112)
(“When the FBE operation scheme is used, the communication node may perform the CCA operation at the start time or immediately before the start time per a fixed frame or a fixed frame period (FFP)”; Moon et al.; 0113)
(where
See FIG. 2 for “processor”, “memory”,
“unlicensed bands” maps to “unlicensed band”,
“terminal” maps to “UE”,
“The terminal may receive the configuration information for the LBT operation from the base station. When the FBE operation scheme is used, the configuration information for the LBT operation may further include information about the FFP (e.g., FFP or length of FFP)”/”terminal may receive information about the FFP performed by the base station from the base station”/”FFP performed (or initiated) by the base station”/”fixed frame period (FFP)” maps to “receive, from a base station (BS), a first parameter indicating a first periodicity of a fixed frame period (FFP) used when the BS acts as an initiating device for the FBE operation”, where “receive” maps to “receive”, “base station” maps to “BS”, “further include information about the FFP”/” information about the FFP performed by the base station” maps to “first parameter”, “FFP or length of FFP)”/”period” maps to “indicating a first periodicity”, “initiated) by the base station” maps to “BS acts as an initiating device”, “FBE operation” maps to “FBE operation”

receive, from the BS, a second parameter indicating a second periodicity of the FFP used when the UE acts as the initiating device for the FBE operation.
(where
“The terminal may receive the configuration information for the LBT operation from the base station. When the FBE operation scheme is used, the configuration information for the LBT operation may further include information about the FFP (e.g., FFP or length of FFP)”/”the terminal may receive information about the FFP performed by the terminal”/”the FFP performed (or initiated) by the terminal”/”fixed frame period (FFP)” maps to “receive, from the BS, a second parameter indicating a second periodicity of the FFP used when the UE acts as the initiating device for the FBE operation”, where “receive” maps to “receive”, “base station” maps to “base station”, “include information about the FFP/”information about the FFP performed by the terminal” maps to “a second parameter”, “FFP or length of FFP”/”fixed frame period” maps to “indicating a second periodicity”, “initiated...by the terminal” maps to “when the UE acts as the initiating device” maps to ““FBE operation” maps to “FBE operation”, 

Moon teaches a base station providing a terminal with FFP information associated with when a base station performs initiation and FFP information associated with when a terminal performs initiation.

As to claim 2:
Moon et al. discloses:
A UE, wherein the first parameter and the second parameter are received via dedicated Radio Resource Control (RRC) signaling.
(“The base station may transmit configuration information for the LBT operation to the terminal. The configuration information for the LBT operation may be transmitted through higher layer signaling (e.g., RRC signaling, SIB, SIB1). The configuration information for the LBT operation may include information indicating the LBT operation scheme (e.g., LBE operation scheme or FBE operation scheme) performed in the terminal. The terminal may receive the configuration information for the LBT operation from the base station. When the FBE operation scheme is used, the configuration information for the LBT operation may further include information about the FFP (e.g., FFP or length of FFP). The terminal may determine a location of each FFP, a location of the COT constituting each FFP, and/or a location of the idle period constituting each FFP in the time domain based on the configuration information of the LBT operation (e.g., information about the FFP) and predefined rules. The FFP performed (or initiated) by the base station may be distinguished from the FFP performed (or initiated) by the terminal. The terminal may receive information about the FFP performed by the base station from the base station. At the same time or separately, the terminal may receive information about the FFP performed by the terminal from the base station.”; Moon et al.; 0116)

As to claim 11:
Moon et al. discloses:
A method performed by a user equipment (UE) for frame-based equipment (FBE) operation in an unlicensed band, the method comprising:
receiving, from a base station (BS), a first parameter indicating a first periodicity of a fixed frame period (FFP) used when the BS acts as an initiating device for the FBE operation; and
 (“The base station may transmit configuration information for the LBT operation to the terminal. The configuration information for the LBT operation may be transmitted through higher layer signaling (e.g., RRC signaling, SIB, SIB1). The configuration information for the LBT operation may include information indicating the LBT operation scheme (e.g., LBE operation scheme or FBE operation scheme) performed in the terminal. The terminal may receive the configuration information for the LBT operation from the base station. When the FBE operation scheme is used, the configuration information for the LBT operation may further include information about the FFP (e.g., FFP or length of FFP). The terminal may determine a location of each FFP, a location of the COT constituting each FFP, and/or a location of the idle period constituting each FFP in the time domain based on the configuration information of the LBT operation (e.g., information about the FFP) and predefined rules. The FFP performed (or initiated) by the base station may be distinguished from the FFP performed (or initiated) by the terminal. The terminal may receive information about the FFP performed by the base station from the base station. At the same time or separately, the terminal may receive information about the FFP performed by the terminal from the base station.”; Moon et al.; 0116)
(“Meanwhile, a communication node (e.g., the base station, the terminal) performing the LBT operation in unlicensed bands may be classified into ... a frame-based equipment (FBE).”; Moon et al.; 0112)
(“When the FBE operation scheme is used, the communication node may perform the CCA operation at the start time or immediately before the start time per a fixed frame or a fixed frame period (FFP)”; Moon et al.; 0113)
(where
See FIG. 2 for “processor”, “memory”,
“unlicensed bands” maps to “unlicensed band”,
“terminal” maps to “UE”,
“The terminal may receive the configuration information for the LBT operation from the base station. When the FBE operation scheme is used, the configuration information for the LBT operation may further include information about the FFP (e.g., FFP or length of FFP)”/”terminal may receive information about the FFP performed by the base station from the base station”/”FFP performed (or initiated) by the base station”/”fixed frame period (FFP)” maps to “receive, from a base station (BS), a first parameter indicating a first periodicity of a fixed frame period (FFP) used when the BS acts as an initiating device for the FBE operation”, where “receive” maps to “receive”, “base station” maps to “BS”, “further include information about the FFP”/” information about the FFP performed by the base station” maps to “first parameter”, “FFP or length of FFP)”/”period” maps to “indicating a first periodicity”, “initiated) by the base station” maps to “BS acts as an initiating device”, “FBE operation” maps to “FBE operation”

receiving, from the BS, a second parameter indicating a second periodicity of the FFP used when the UE acts as the initiating device for the FBE operation.
 (where
“The terminal may receive the configuration information for the LBT operation from the base station. When the FBE operation scheme is used, the configuration information for the LBT operation may further include information about the FFP (e.g., FFP or length of FFP)”/”the terminal may receive information about the FFP performed by the terminal”/”the FFP performed (or initiated) by the terminal”/”fixed frame period (FFP)” maps to “receive, from the BS, a second parameter indicating a second periodicity of the FFP used when the UE acts as the initiating device for the FBE operation”, where “receive” maps to “receive”, “base station” maps to “base station”, “include information about the FFP/”information about the FFP performed by the terminal” maps to “a second parameter”, “FFP or length of FFP”/”fixed frame period” maps to “indicating a second periodicity”, “initiated...by the terminal” maps to “when the UE acts as the initiating device” maps to ““FBE operation” maps to “FBE operation”, 

Moon teaches a base station providing a terminal with FFP information associated with when a base station performs initiation and FFP information associated with when a terminal performs initiation.

As to claim 12:
Moon et al. discloses:
A UE, wherein the first parameter and the second parameter are received via dedicated Radio Resource Control (RRC) signaling.
(“The base station may transmit configuration information for the LBT operation to the terminal. The configuration information for the LBT operation may be transmitted through higher layer signaling (e.g., RRC signaling, SIB, SIB1). The configuration information for the LBT operation may include information indicating the LBT operation scheme (e.g., LBE operation scheme or FBE operation scheme) performed in the terminal. The terminal may receive the configuration information for the LBT operation from the base station. When the FBE operation scheme is used, the configuration information for the LBT operation may further include information about the FFP (e.g., FFP or length of FFP). The terminal may determine a location of each FFP, a location of the COT constituting each FFP, and/or a location of the idle period constituting each FFP in the time domain based on the configuration information of the LBT operation (e.g., information about the FFP) and predefined rules. The FFP performed (or initiated) by the base station may be distinguished from the FFP performed (or initiated) by the terminal. The terminal may receive information about the FFP performed by the base station from the base station. At the same time or separately, the terminal may receive information about the FFP performed by the terminal from the base station.”; Moon et al.; 0116)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 20200305191 in view of Talarico et al. US 20210195643.

As to claim 3:
Moon et al. as described above does not explicitly teach:
wherein the computer-executable program, when executed by the processor, further causes the processor to: transmit, to the BS, UE capability information indicating one or more FFP periodicity values, wherein the second periodicity of the FFP is configured based on the UE capability information.

However, Talarico further teaches an FFP length fixed capability which includes:
wherein the computer-executable program, when executed by the processor, further causes the processor to: transmit, to the BS, UE capability information indicating one or more FFP periodicity values, wherein the second periodicity of the FFP is configured based on the UE capability information.
(“In one embodiment, for CG (Configured grant) UEs, the FFP length can be selected by the UE among a set of values, which are fixed or RRC configured, and once selected it will be indicated to the gNB within the CG-UCI of the PUSCH transmissions performed within the UE's FFP.”; Talarico et al.; 0058)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the FFP length fixed capability of Talarico et al. into Moon et al. By modifying the communication/processing of Moon et al. to include the FFP length fixed capability as taught by communication/processing of Talarico et al., the benefits of improved performance (Moon et al.; Abstract) with improved spectral efficiency (Talarico et al.; 0050) are achieved.

As to claim 13:
Moon et al. as described above does not explicitly teach:
wherein the computer-executable program, when executed by the processor, further causes the processor to: transmit, to the BS, UE capability information indicating one or more FFP periodicity values, wherein the second periodicity of the FFP is configured based on the UE capability information.

However, Talarico further teaches an FFP length fixed capability which includes:
wherein the computer-executable program, when executed by the processor, further causes the processor to: transmit, to the BS, UE capability information indicating one or more FFP periodicity values, wherein the second periodicity of the FFP is configured based on the UE capability information.
(“In one embodiment, for CG (Configured grant) UEs, the FFP length can be selected by the UE among a set of values, which are fixed or RRC configured, and once selected it will be indicated to the gNB within the CG-UCI of the PUSCH transmissions performed within the UE's FFP.”; Talarico et al.; 0058)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the FFP length fixed capability of Talarico et al. into Moon et al. By modifying the communication/processing of Moon et al. to include the FFP length fixed capability as taught by communication/processing of Talarico et al., the benefits of improved performance (Moon et al.; Abstract) with improved spectral efficiency (Talarico et al.; 0050) are achieved.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 20200305191 in view of Li et al. US 20200037354.

As to claim 4:
Moon et al. as described above does not explicitly teach:
wherein the computer-executable program, when executed by the processor, further causes the processor to: receive, from the BS, a third parameter indicating a third periodicity of the FFP used when the UE acts as the initiating device for the FBE operation, wherein: the second parameter is specific to a first bandwidth part (BWP); and the third parameter is specific to a second BWP.

However, Li further teaches a BWPs/FFPs capability which includes:
wherein the computer-executable program, when executed by the processor, further causes the processor to: receive, from the BS, a third parameter indicating a third periodicity of the FFP used when the UE acts as the initiating device for the FBE operation, wherein: the second parameter is specific to a first bandwidth part (BWP); and the third parameter is specific to a second BWP.
(“In yet another example of the first principle, for FBE NR-U, the initiating device can be the UE, and the responding device is the gNB.”; Li et al.; 0143)
(“In a first example of the first approach of the Embodiment 2, for FR-1 FBE NR-U, the FFP can be configured to a value between 1 millisecond (ms) and 10 ms. In a first sub-example, the FFP can be configured from a set of predefined values in the unit of 1 ms. For instance, the set of supported FFPs can be {1, 2, 3, 4, 5, 6, 7, 8, 9, 10} ms using 4 bits. In a second sub-example, the FFP can be configured from a set of predefined values in the unit of 1 NR-U slot. For instance, the set of supported FFPs can be {1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16} NR-U slots using 4 bits, wherein the subcarrier spacing (SCS) associated to the slot can be determined from other system parameters. In a third sub-example, the FFP can be configured from a set of predetermined values in the unit of 1 NR-U symbol. In a fourth sub-example, the value of FFP can be configured through a higher layer parameter. For instance, the FFP value can be configured by RRC layer through an RRC layer parameter. In a fifth sub-example, the value of FFP can be configured and indicated to the UE through downlink control information (DCI), which can indicate the chosen FFP value from the set of predefined FFP values.”; Li et al.; 0150)
(“In another example of the fourth approach of the Embodiment 10, the frequency unit for an LBT process can be a sub-band of fixed bandwidth, and NR-U transmitter can perform LBTs over multiple sub-bands in parallel, and the NR-U common preamble sequence can be transmitted in a subset of the sub-band(s) that have successfully passed an LBT. [0481] In one sub-example, through selecting the sub-band(s) that have passed the LBT to transmit NR-U preamble sequence, gNB can indicate to the UE the active DL BWP as well as which sub-band(s) within the active DL BWP to monitor to receive PDCCH/PDSCH. [0482] For instance, if gNB configures 4 BWPs for a UE”; Li et al.; 0480)
(“In yet another example, when the identified channel access mechanism is configured with the FBE mode and a carrier channel bandwidth is larger than an operating channel bandwidth of a unlicensed band, the UE 116 is further configured with a maximum number of FFPs to be consecutively utilized by the UE for a transmission or a reception, wherein the UE is configured to utilize different subsets of the operating channels of the unlicensed band within the carrier channel bandwidth in a time-division multiplexed pattern.”; Li et al.; 0492)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the BWPs/FFPs capability of Li et al. into Moon et al. By modifying the communication/processing of Moon et al. to include the BWPs/FFPs capability as taught by communication/processing of Li et al., the benefits of improved performance (Moon et al.; Abstract) with improved efficiency (Li et al.; 0243) are achieved.

As to claim 14:
Moon et al. as described above does not explicitly teach:
wherein the computer-executable program, when executed by the processor, further causes the processor to: receive, from the BS, a third parameter indicating a third periodicity of the FFP used when the UE acts as the initiating device for the FBE operation, wherein: the second parameter is specific to a first bandwidth part (BWP); and the third parameter is specific to a second BWP.

However, Li further teaches a BWPs/FFPs capability which includes:
wherein the computer-executable program, when executed by the processor, further causes the processor to: receive, from the BS, a third parameter indicating a third periodicity of the FFP used when the UE acts as the initiating device for the FBE operation, wherein: the second parameter is specific to a first bandwidth part (BWP); and the third parameter is specific to a second BWP.
(“In yet another example of the first principle, for FBE NR-U, the initiating device can be the UE, and the responding device is the gNB.”; Li et al.; 0143)
(“In a first example of the first approach of the Embodiment 2, for FR-1 FBE NR-U, the FFP can be configured to a value between 1 millisecond (ms) and 10 ms. In a first sub-example, the FFP can be configured from a set of predefined values in the unit of 1 ms. For instance, the set of supported FFPs can be {1, 2, 3, 4, 5, 6, 7, 8, 9, 10} ms using 4 bits. In a second sub-example, the FFP can be configured from a set of predefined values in the unit of 1 NR-U slot. For instance, the set of supported FFPs can be {1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16} NR-U slots using 4 bits, wherein the subcarrier spacing (SCS) associated to the slot can be determined from other system parameters. In a third sub-example, the FFP can be configured from a set of predetermined values in the unit of 1 NR-U symbol. In a fourth sub-example, the value of FFP can be configured through a higher layer parameter. For instance, the FFP value can be configured by RRC layer through an RRC layer parameter. In a fifth sub-example, the value of FFP can be configured and indicated to the UE through downlink control information (DCI), which can indicate the chosen FFP value from the set of predefined FFP values.”; Li et al.; 0150)
(“In another example of the fourth approach of the Embodiment 10, the frequency unit for an LBT process can be a sub-band of fixed bandwidth, and NR-U transmitter can perform LBTs over multiple sub-bands in parallel, and the NR-U common preamble sequence can be transmitted in a subset of the sub-band(s) that have successfully passed an LBT. [0481] In one sub-example, through selecting the sub-band(s) that have passed the LBT to transmit NR-U preamble sequence, gNB can indicate to the UE the active DL BWP as well as which sub-band(s) within the active DL BWP to monitor to receive PDCCH/PDSCH. [0482] For instance, if gNB configures 4 BWPs for a UE”; Li et al.; 0480)
(“In yet another example, when the identified channel access mechanism is configured with the FBE mode and a carrier channel bandwidth is larger than an operating channel bandwidth of a unlicensed band, the UE 116 is further configured with a maximum number of FFPs to be consecutively utilized by the UE for a transmission or a reception, wherein the UE is configured to utilize different subsets of the operating channels of the unlicensed band within the carrier channel bandwidth in a time-division multiplexed pattern.”; Li et al.; 0492)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the BWPs/FFPs capability of Li et al. into Moon et al. By modifying the communication/processing of Moon et al. to include the BWPs/FFPs capability as taught by communication/processing of Li et al., the benefits of improved performance (Moon et al.; Abstract) with improved efficiency (Li et al.; 0243) are achieved.

Claim(s) 5, 9, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 20200305191 in view of Li et al. US 20210084683 (hereinafter “Li2”).

As to claim 5:
Moon et al. discloses:
wherein the computer-executable program, when executed by the processor, further causes the processor to: 
perform a clear channel assessment (CCA) on a channel of the unlicensed band immediately before a start of an FFP; and 
	(“When the FBE operation scheme is used, the communication node may perform the CCA operation at the start time or immediately before the start time per a fixed frame or a fixed frame period (FFP).”; Moon et al.; 0113)
	(“Meanwhile, a communication node (e.g., the base station, the terminal) performing the LBT operation in unlicensed bands may be classified into a load-based equipment (LBE) and a frame-based equipment (FBE)”; Moon et al.; 0112)

Moon et al. as described above does not explicitly teach:
receive, from the BS, an indication for enabling the UE as the initiating device for the FBE operation for one or more FFPs; 
...
perform one or more uplink (UL) transmission scheduled by at least one of a UL grant and a configured grant (CG) on the channel after determining that the channel is clear, wherein the one or more UL transmission ends before an idle period of the FFP determined based on the second parameter.

However, Li2 further teaches an enable capability which includes:
receive, from the BS, an indication for enabling the UE as the initiating device for the FBE operation for one or more FFPs; 
(“In one example, an explicit signaling from higher layer parameter (e.g., RRC parameter) can be utilized to enable/disable the FBE UE as an initiating device for transmission. In one sub-example, the FBE UE cannot be an initiating device for FBE transmission if the higher layer parameter disables the FBE UE to be the initiating device.”; Li et al.; 0172)

perform one or more uplink (UL) transmission scheduled by at least one of a UL grant and a configured grant (CG) on the channel after determining that the channel is clear, wherein the one or more UL transmission ends before an idle period of the FFP determined based on the second parameter.
(“A frame based equipment (FBE) is a channel access mechanism wherein the transmit/receive structure has a periodic timing with a periodicity named the fixed frame period (FFP); and that the initiating device may perform listen-before-talk (LBT) during an observation slot before starting transmissions on an operating channel at the start of a FFP. The FFP is within lms to 10 ms, and the observation slot is at least 9 microseconds. If the LBT fails on an operating channel, the initiating device may not transmit on that channel, except for short control signaling transmissions providing it complies with certain requirements. The channel occupancy time (COT) associated with a successful LBT check for FBE operation may be no greater than 95% of the FFP, and may be followed by an idle period until the start of next FFP such that the idle period is at least the max(5% of channel occupancy time, 100 microseconds).”; Li et al.; 0079)
(“In another sub-example, this example can be applied when an FBE NR-U UE can be the initiating device to initiate a COT, wherein an FFP can be configured for the UE and the scheduled UL transmission can be in the middle of the UE-associated FFP and follows other UE UL transmissions that start at the beginning of the UE-initiated COT (e.g., CG-PUSCH or RACH). In one instance, the gap between the scheduled UL transmission and the other UE UL transmissions that start at the beginning of the UE-initiated COT can be at most 16 μs. In another instance, the gap between the scheduled UL transmission and the other UE UL transmissions that start at the beginning of the UE-initiated COT can be more than 16 μs, and the UE needs to pass a CAT-2 LBT before the scheduled UL transmission to transmit the scheduled UL transmission.”; Li et al.; 0128)
(“In one example, if a UE has received the UL grant, the UE can start the scheduled UL transmission if the scheduled UL transmission is within a gNB-obtained COT, and that the UE has succeed in the LBT according to the LBT type determined from one of the mentioned embodiments and/or examples. In one sub-example, the UE can determine if the scheduled UL transmission is within a gNB-obtained COT, or equivalently if a serving gNB has succeeded in LBT to obtain the COT of the FFP wherein the scheduled UL transmission takes place, according to detecting if the serving gNB has transmitted group-common PDCCH (GC-PDCCH) to inform the UEs associated with a gNB about the following transmissions on the COT (which implicitly indicates the gNB has passed LBT in obtaining the COT).”; Li et al.; 0120)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the enable capability of Li2 into Moon et al. By modifying the communication/processing of Moon et al. to include the enable capability as taught by communication/processing of Li2, the benefits of improved performance (Moon et al.; Abstract) with improved efficiency (Li2; 0041) are achieved.

As to claim 9:
Moon et al. as described above does not explicitly teach:
the indication is received via a downlink control information (DCI) format,
the DCI format is the UL grant including a specific field for carrying the indication, and
the specific field is one of ... and a ChannelAccess-CPext-CAPC field.

However, Li2 further teaches an enable capability which includes:
the indication is received via a downlink control information (DCI) format,
(“In one example, an explicit L1 signaling (e.g., from DCI) can be utilized to dynamically enable/disable the FBE UE as an initiating device for transmission. In one sub-example, the FBE UE cannot be an initiating device for FBE transmission if the L1 signaling disables the FBE UE to be the initiating device. In another sub-example, the FBE UE can be an initiating device for FBE transmission only if L1 signaling enables the FBE UE to be the initiating device.”; Li et al.; 0174)

the DCI format is the UL grant including a specific field for carrying the indication, and
(“In one example, the LBT type for CG PUSCH occasion with type 2 CG-PUSCH can be indicated through the PDCCH that is used for activating/de-activating the type-2 CG. In one sub-example, additional field to indicate the LBT type can be introduced for the corresponding DCI format used to activate/de-activate the type-2 configured UL grant, which can be achieved according to the mentioned examples and/or embodiments.”; Li et al.; 0186)

the specific field is one of ... and a ChannelAccess-CPext-CAPC field.
(“As illustrated in FIG. 20, the method 2000 begins at step 2002. In step 2002, the UE in a wireless communication system supporting a shared spectrum channel access receives, from a base station (BS) over a shared spectrum channel, a first downlink control information (DCI) including a channel occupancy time (COT) of the BS.”; Li et al.; 0235)
(“In such embodiment, the second DCI includes a type of channel access operation for the uplink transmission included in the second portion of the COT; and the type of channel access operation is one of: a type of channel access procedure not including a time duration for sensing the shared spectrum channel, or a type of channel access procedure including a time duration of 16 microseconds for sensing the shared spectrum channel.”; Li et al.; 0245)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the enable capability of Li2 into Moon et al. By modifying the communication/processing of Moon et al. to include the enable capability as taught by communication/processing of Li2, the benefits of improved performance (Moon et al.; Abstract) with improved efficiency (Li2; 0041) are achieved.

As to claim 15:
Moon et al. discloses:
wherein the computer-executable program, when executed by the processor, further causes the processor to: 
perform a clear channel assessment (CCA) on a channel of the unlicensed band immediately before a start of an FFP; and 
	(“When the FBE operation scheme is used, the communication node may perform the CCA operation at the start time or immediately before the start time per a fixed frame or a fixed frame period (FFP).”; Moon et al.; 0113)
	(“Meanwhile, a communication node (e.g., the base station, the terminal) performing the LBT operation in unlicensed bands may be classified into a load-based equipment (LBE) and a frame-based equipment (FBE)”; Moon et al.; 0112)

Moon et al. as described above does not explicitly teach:
receive, from the BS, an indication for enabling the UE as the initiating device for the FBE operation for one or more FFPs; 
...
perform one or more uplink (UL) transmission scheduled by at least one of a UL grant and a configured grant (CG) on the channel after determining that the channel is clear, wherein the one or more UL transmission ends before an idle period of the FFP determined based on the second parameter.

However, Li2 further teaches an enable capability which includes:
receive, from the BS, an indication for enabling the UE as the initiating device for the FBE operation for one or more FFPs; 
(“In one example, an explicit signaling from higher layer parameter (e.g., RRC parameter) can be utilized to enable/disable the FBE UE as an initiating device for transmission. In one sub-example, the FBE UE cannot be an initiating device for FBE transmission if the higher layer parameter disables the FBE UE to be the initiating device.”; Li et al.; 0172)

perform one or more uplink (UL) transmission scheduled by at least one of a UL grant and a configured grant (CG) on the channel after determining that the channel is clear, wherein the one or more UL transmission ends before an idle period of the FFP determined based on the second parameter.
(“A frame based equipment (FBE) is a channel access mechanism wherein the transmit/receive structure has a periodic timing with a periodicity named the fixed frame period (FFP); and that the initiating device may perform listen-before-talk (LBT) during an observation slot before starting transmissions on an operating channel at the start of a FFP. The FFP is within lms to 10 ms, and the observation slot is at least 9 microseconds. If the LBT fails on an operating channel, the initiating device may not transmit on that channel, except for short control signaling transmissions providing it complies with certain requirements. The channel occupancy time (COT) associated with a successful LBT check for FBE operation may be no greater than 95% of the FFP, and may be followed by an idle period until the start of next FFP such that the idle period is at least the max(5% of channel occupancy time, 100 microseconds).”; Li et al.; 0079)
(“In another sub-example, this example can be applied when an FBE NR-U UE can be the initiating device to initiate a COT, wherein an FFP can be configured for the UE and the scheduled UL transmission can be in the middle of the UE-associated FFP and follows other UE UL transmissions that start at the beginning of the UE-initiated COT (e.g., CG-PUSCH or RACH). In one instance, the gap between the scheduled UL transmission and the other UE UL transmissions that start at the beginning of the UE-initiated COT can be at most 16 μs. In another instance, the gap between the scheduled UL transmission and the other UE UL transmissions that start at the beginning of the UE-initiated COT can be more than 16 μs, and the UE needs to pass a CAT-2 LBT before the scheduled UL transmission to transmit the scheduled UL transmission.”; Li et al.; 0128)
(“In one example, if a UE has received the UL grant, the UE can start the scheduled UL transmission if the scheduled UL transmission is within a gNB-obtained COT, and that the UE has succeed in the LBT according to the LBT type determined from one of the mentioned embodiments and/or examples. In one sub-example, the UE can determine if the scheduled UL transmission is within a gNB-obtained COT, or equivalently if a serving gNB has succeeded in LBT to obtain the COT of the FFP wherein the scheduled UL transmission takes place, according to detecting if the serving gNB has transmitted group-common PDCCH (GC-PDCCH) to inform the UEs associated with a gNB about the following transmissions on the COT (which implicitly indicates the gNB has passed LBT in obtaining the COT).”; Li et al.; 0120)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the enable capability of Li2 into Moon et al. By modifying the communication/processing of Moon et al. to include the enable capability as taught by communication/processing of Li2, the benefits of improved performance (Moon et al.; Abstract) with improved efficiency (Li2; 0041) are achieved.

As to claim 19:
Moon et al. as described above does not explicitly teach:
the indication is received via a downlink control information (DCI) format,
the DCI format is the UL grant including a specific field for carrying the indication, and
the specific field is one of ... and a ChannelAccess-CPext-CAPC field.

However, Li2 further teaches an enable capability which includes:
the indication is received via a downlink control information (DCI) format,
(“In one example, an explicit L1 signaling (e.g., from DCI) can be utilized to dynamically enable/disable the FBE UE as an initiating device for transmission. In one sub-example, the FBE UE cannot be an initiating device for FBE transmission if the L1 signaling disables the FBE UE to be the initiating device. In another sub-example, the FBE UE can be an initiating device for FBE transmission only if L1 signaling enables the FBE UE to be the initiating device.”; Li et al.; 0174)

the DCI format is the UL grant including a specific field for carrying the indication, and
(“In one example, the LBT type for CG PUSCH occasion with type 2 CG-PUSCH can be indicated through the PDCCH that is used for activating/de-activating the type-2 CG. In one sub-example, additional field to indicate the LBT type can be introduced for the corresponding DCI format used to activate/de-activate the type-2 configured UL grant, which can be achieved according to the mentioned examples and/or embodiments.”; Li et al.; 0186)

the specific field is one of ... and a ChannelAccess-CPext-CAPC field.
(“As illustrated in FIG. 20, the method 2000 begins at step 2002. In step 2002, the UE in a wireless communication system supporting a shared spectrum channel access receives, from a base station (BS) over a shared spectrum channel, a first downlink control information (DCI) including a channel occupancy time (COT) of the BS.”; Li et al.; 0235)
(“In such embodiment, the second DCI includes a type of channel access operation for the uplink transmission included in the second portion of the COT; and the type of channel access operation is one of: a type of channel access procedure not including a time duration for sensing the shared spectrum channel, or a type of channel access procedure including a time duration of 16 microseconds for sensing the shared spectrum channel.”; Li et al.; 0245)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the enable capability of Li2 into Moon et al. By modifying the communication/processing of Moon et al. to include the enable capability as taught by communication/processing of Li2, the benefits of improved performance (Moon et al.; Abstract) with improved efficiency (Li2; 0041) are achieved.

Claim(s) 6, 8, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 20200305191 in view of Li et al. US 20210084683 (hereinafter “Li2”) and in further view of Falahati et al. US 20210259014.

As to claim 6:
Moon et al. as described above does not explicitly teach:
wherein the indication is received via a Radio Resource Control (RRC) configuration that includes at least one of following:
a CG configuration;
...,...

However, Falahati et al. further teaches an CG configuration capability which includes:
wherein the indication is received via a Radio Resource Control (RRC) configuration that includes at least one of following:
a CG configuration;
...,...
(“For example, the second timing structure may be configured with broadcast signaling, for example on a PBCH or SS/PBCH block (e.g., as system information), in particular to configure the numerology for the second timing structure, and the first timing structure may be configured with RRC signaling on a shared channel, or vice versa (in some variant, both may be configured with broadcast and/or other signaling, e.g. RRC signaling on a shared channel). In the example, wireless device may be configured with a configured grant (indicated CG) allowing transmission (e.g., uplink or sidelink transmission, in particular on a PUSCH or PSSCH)”; Falahati et al.; 0026)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CG configuration capability of Falahati et al. into Moon et al. By modifying the communication/processing of Moon et al. to include the CG configuration capability as taught by communication/processing of Falahati et al., the benefits of improved low latency applications (Falahati et al.; 0008) are achieved.

As to claim 8:
Moon et al. as described above does not explicitly teach:
wherein the indication is received via a Radio Resource Control (RRC) configuration that indicates at least one of a bandwidth part (BWP) and ... which the UE acts as the initiating device for the FBE operation.

However, Falahati et al. further teaches an RRC/BWP capability which includes:
wherein the indication is received via a Radio Resource Control (RRC) configuration that indicates at least one of a bandwidth part (BWP) and ... which the UE acts as the initiating device for the FBE operation.
(“Nto may be an integer number >=1. The wireless device may in particular be a terminal or user equipment or IAB node (e.g., the terminal-like functionality, e.g. MT) Communication signaling may comprise data signaling and/or control signaling, in particular on a physical channel like a physical shared channel, e.g. PUSCH or PSSCH, or a control channel. The configured grant may allocate resources for, and/or may be associated to, a physical channel like PUSCH or PSSCH (or in some cases, a control channel like PUCCH or PSCCH). The FFP may pertain to a frequency range or channel or carrier or bandwidth part, in particular an access target frequency range. The configured grant may pertain to a carrier or frequency range or channel or carrier or BWP or frequency allocation associated to, and/or included in the access target frequency range. In some alternatives, the first timing structure and/or the second timing structure may be predefined, e.g. based on a standard or device default (e.g., of the wireless device and/or a configuring node), and/or configured or configurable (e.g., overriding the default or predefinition). A wireless device may be configured by receiving configuration signaling, e.g. higher layer signaling like RRC signaling and/or MAC signaling, for example from the network and/or one or more network nodes, e.g. base station/s and/or gNB/s and/or IAB node/s and or TRPs (Transmission and Reception Point) and/or RRH/s (Remote Radio Head). The wireless device may be adapted to be configured accordingly. The access target frequency range may be in an unlicensed band and/or may be accessible and/or require a positive CCA and/or LBT procedure. A second timing structure may define and/or provide scheduling occasions for transmission and/or reception, e.g. based on symbols. The wireless device may be adapted to initiate M-COT and/or channel access based on the first timing structure, e.g. such that it may initiate transmission to start at the beginning of its M-COT or occupancy time interval (and/or within a predefined time interval after the beginning of this interval, e.g. to allow for a guard interval and/or circuitry switching or tuning, e.g. after successful CCA or LBT).”; Falahati et al.; 0007)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/BWP capability of Falahati et al. into Moon et al. By modifying the communication/processing of Moon et al. to include the RRC/BWP capability as taught by communication/processing of Falahati et al., the benefits of improved low latency applications (Falahati et al.; 0008) are achieved.

As to claim 16:
Moon et al. as described above does not explicitly teach:
wherein the indication is received via a Radio Resource Control (RRC) configuration that includes at least one of following:
a CG configuration;
...,...

However, Falahati et al. further teaches an CG configuration capability which includes:
wherein the indication is received via a Radio Resource Control (RRC) configuration that includes at least one of following:
a CG configuration;
...,...
(“For example, the second timing structure may be configured with broadcast signaling, for example on a PBCH or SS/PBCH block (e.g., as system information), in particular to configure the numerology for the second timing structure, and the first timing structure may be configured with RRC signaling on a shared channel, or vice versa (in some variant, both may be configured with broadcast and/or other signaling, e.g. RRC signaling on a shared channel). In the example, wireless device may be configured with a configured grant (indicated CG) allowing transmission (e.g., uplink or sidelink transmission, in particular on a PUSCH or PSSCH)”; Falahati et al.; 0026)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CG configuration capability of Falahati et al. into Moon et al. By modifying the communication/processing of Moon et al. to include the CG configuration capability as taught by communication/processing of Falahati et al., the benefits of improved low latency applications (Falahati et al.; 0008) are achieved.

As to claim 18:
Moon et al. as described above does not explicitly teach:
wherein the indication is received via a Radio Resource Control (RRC) configuration that indicates at least one of a bandwidth part (BWP) and ... which the UE acts as the initiating device for the FBE operation.

However, Falahati et al. further teaches an RRC/BWP capability which includes:
wherein the indication is received via a Radio Resource Control (RRC) configuration that indicates at least one of a bandwidth part (BWP) and ... which the UE acts as the initiating device for the FBE operation.
(“Nto may be an integer number >=1. The wireless device may in particular be a terminal or user equipment or IAB node (e.g., the terminal-like functionality, e.g. MT) Communication signaling may comprise data signaling and/or control signaling, in particular on a physical channel like a physical shared channel, e.g. PUSCH or PSSCH, or a control channel. The configured grant may allocate resources for, and/or may be associated to, a physical channel like PUSCH or PSSCH (or in some cases, a control channel like PUCCH or PSCCH). The FFP may pertain to a frequency range or channel or carrier or bandwidth part, in particular an access target frequency range. The configured grant may pertain to a carrier or frequency range or channel or carrier or BWP or frequency allocation associated to, and/or included in the access target frequency range. In some alternatives, the first timing structure and/or the second timing structure may be predefined, e.g. based on a standard or device default (e.g., of the wireless device and/or a configuring node), and/or configured or configurable (e.g., overriding the default or predefinition). A wireless device may be configured by receiving configuration signaling, e.g. higher layer signaling like RRC signaling and/or MAC signaling, for example from the network and/or one or more network nodes, e.g. base station/s and/or gNB/s and/or IAB node/s and or TRPs (Transmission and Reception Point) and/or RRH/s (Remote Radio Head). The wireless device may be adapted to be configured accordingly. The access target frequency range may be in an unlicensed band and/or may be accessible and/or require a positive CCA and/or LBT procedure. A second timing structure may define and/or provide scheduling occasions for transmission and/or reception, e.g. based on symbols. The wireless device may be adapted to initiate M-COT and/or channel access based on the first timing structure, e.g. such that it may initiate transmission to start at the beginning of its M-COT or occupancy time interval (and/or within a predefined time interval after the beginning of this interval, e.g. to allow for a guard interval and/or circuitry switching or tuning, e.g. after successful CCA or LBT).”; Falahati et al.; 0007)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC/BWP capability of Falahati et al. into Moon et al. By modifying the communication/processing of Moon et al. to include the RRC/BWP capability as taught by communication/processing of Falahati et al., the benefits of improved low latency applications (Falahati et al.; 0008) are achieved.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 20200305191 in view of Li et al. US 20210084683 (hereinafter “Li2”) and in further view of Li et al. US 20200037354.

As to claim 10:
Moon et al. as described above does not explicitly teach:
the indication is received via a downlink control information (DCI) format,
the DCI format is DCI format 2_0 for a group of UEs, and
the DCI format 2_0 includes a slot format indicator indicating UL symbols at a beginning of the FFP.

However, Li2 further teaches an enable capability which includes:
the indication is received via a downlink control information (DCI) format,
 (“In one example, an explicit signaling from higher layer parameter (e.g., RRC parameter) can be utilized to enable/disable the FBE UE as an initiating device for transmission. In one sub-example, the FBE UE cannot be an initiating device for FBE transmission if the higher layer parameter disables the FBE UE to be the initiating device.”; Li et al.; 0172)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the enable capability of Li2 into Moon et al. By modifying the communication/processing of Moon et al. to include the enable capability as taught by communication/processing of Li2, the benefits of improved performance (Moon et al.; Abstract) with improved efficiency (Li2; 0041) are achieved.

However, Li et al. further teaches an format capability which includes:
the DCI format is DCI format 2_0 for a group of UEs, and
(“In a first example of the second approach of the Embodiment 6, the UE can obtain the slot format for each slot of the COT from the GC-PDCCH detected during the COT. In one sub-example, the GC-PDCCH can reuse the DCI format 2_0 from NR Rel-15, wherein the DCI format can indicate the DL/UL/flexible symbol for each slot within the COT. In another sub-example, the GC-PDCCH can be enhanced from DCI format 2_0 of NR Rel-15. For instance, the GC-PDCCH can be of a new DCI format other than DCI format 2_0.”; Li et al.; 0321)

the DCI format 2_0 includes a slot format indicator indicating UL symbols at a beginning of the FFP.
(“In a fifth approach of the Embodiment 2, the starting timing position of FFP for FBE NR-U can be aligned with the frame structure of the NR-U with a granularity of NR-U slot/mini-slot/symbol level.”; Li et al.; 0173)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the format capability of Li et al. into Moon et al. By modifying the communication/processing of Moon et al. to include the format capability as taught by communication/processing of Li et al., the benefits of improved efficiency (Li et al.; 0243) are achieved.

As to claim 20:
Moon et al. as described above does not explicitly teach:
the indication is received via a downlink control information (DCI) format,
the DCI format is DCI format 2_0 for a group of UEs, and
the DCI format 2_0 includes a slot format indicator indicating UL symbols at a beginning of the FFP.

However, Li2 further teaches an enable capability which includes:
the indication is received via a downlink control information (DCI) format,
 (“In one example, an explicit signaling from higher layer parameter (e.g., RRC parameter) can be utilized to enable/disable the FBE UE as an initiating device for transmission. In one sub-example, the FBE UE cannot be an initiating device for FBE transmission if the higher layer parameter disables the FBE UE to be the initiating device.”; Li et al.; 0172)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the enable capability of Li2 into Moon et al. By modifying the communication/processing of Moon et al. to include the enable capability as taught by communication/processing of Li2, the benefits of improved performance (Moon et al.; Abstract) with improved efficiency (Li2; 0041) are achieved.

However, Li et al. further teaches an format capability which includes:
the DCI format is DCI format 2_0 for a group of UEs, and
(“In a first example of the second approach of the Embodiment 6, the UE can obtain the slot format for each slot of the COT from the GC-PDCCH detected during the COT. In one sub-example, the GC-PDCCH can reuse the DCI format 2_0 from NR Rel-15, wherein the DCI format can indicate the DL/UL/flexible symbol for each slot within the COT. In another sub-example, the GC-PDCCH can be enhanced from DCI format 2_0 of NR Rel-15. For instance, the GC-PDCCH can be of a new DCI format other than DCI format 2_0.”; Li et al.; 0321)

the DCI format 2_0 includes a slot format indicator indicating UL symbols at a beginning of the FFP.
(“In a fifth approach of the Embodiment 2, the starting timing position of FFP for FBE NR-U can be aligned with the frame structure of the NR-U with a granularity of NR-U slot/mini-slot/symbol level.”; Li et al.; 0173)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the format capability of Li et al. into Moon et al. By modifying the communication/processing of Moon et al. to include the format capability as taught by communication/processing of Li et al., the benefits of improved efficiency (Li et al.; 0243) are achieved.

Allowable Subject Matter
Claim(s) 7 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20210100030 – teaches configuration of FFP associated with UE operating as initiating device (see para. 0211).
US 20210298072 – teaches receiving FFP information via TDD-UL-DL-Pattern information (see para. 0274).
US 20220248466 – teaches FFP configuration for network device or terminal device (see para. 0074).
US 20200280971 – teaches terminal receiving FFP information performed by the base station (see para. 0136).
US 20190335456 – teaches base station configuring UE with FBE initiation information (see para. 0094).
US 20210385863 – teaches signaling FFP information to a terminal device (see para. 0200).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464